IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


R & M RECYCLING, LLC,                 : No. 492 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
JOE DARRAH, INC. D/B/A J & K          :
SALVAGE,                              :
                                      :
                     Respondent       :


                                   ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.